824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael A. YOUNG, Petitioner,v.DEPARTMENT OF TRANSPORTATION, FEDERAL AVIATIONADMINISTRATION, Respondent.
Appeal No. 85-1018.
United States Court of Appeals, Federal Circuit.
June 8, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, affirming the petitioner's removal by the Federal Aviation Administration, Department of Transportation, is affirmed.

OPINION

2
We have carefully considered the arguments of petitioner, and hold that he has failed to rebut the prima facie case of striking made out by the government.  Petitioner's claim that his absence was due to his "inference" that he already had been removed was properly found not credible.  Petitioner provides no other basis for us to overturn the presiding official's credibility determination.


3
This appeal otherwise raises no issue not resolved in, and presents no fact pattern which differs significantly from that in Adams v. Department of Transportation, FAA, 735 F.2d 488 (Fed.Cir.), cert. denied, 469 U.S. 1018 (1984);  and Schapansky v. Department of Transportation, FAA, 735 F.2d 477 (Fed.Cir.), cert. denied, 469 U.S. 1018 (1984).


4
The decision appealed from was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, was not obtained without procedures required by law, rule, or regulation having been followed, and was supported by substantial evidence.  5 USC 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).